--------------------------------------------------------------------------------

CONSULTING AGREEMENT

     This Consulting Agreement (this “Agreement”), dated as of March 31, 2015,
is entered into by and between You On Demand Holdings, Inc. (the “Company”) and
Marc Urbach (“Consultant”). (The Company and Consultant are referenced
collectively herein as the “Parties”; each of the Parties is referred to
individually as a “Party”).

RECITALS

     WHEREAS, Consultant is currently employed by the Company as President and
Chief Financial Officer; and WHEREAS, Consultant’s employment with the Company
will terminate as of the date of this Agreement, and the Company desires to
engage Consultant to provide transition services for the Company in accordance
with the provisions of this Agreement; and Consultant desires and is willing to
accept engagement with the Company on the terms and conditions of this
Agreement.

     NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
covenants and conditions herein, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the Parties hereby agree
as follows:

     AGREEMENTS

1. Consulting Services; Term.

     1.1 Company desires to engage Consultant as an independent contractor
providing services to the Company, and Consultant desires to accept such
engagement, upon the terms and conditions in this Agreement.

     1.2 The term of this Agreement (the “Term”) shall begin as of March 31,
2015, and end on the relevant date described in Section 3, unless extended by
mutual agreement of the Parties.

     1.3 During the Term, Consultant shall perform the transition services set
forth in Exhibit A to this Agreement. In performing such services, Consultant
shall report to the Chief Executive Officer (“CEO”) of Company.

     1.4 Consultant shall be generally responsible for maintaining, at
Consultant’s own expense, a place of work, any necessary equipment and supplies,
and appropriate communications facilities.

     1.5 During and after the Term, Consultant will not: (a) negotiate or enter
into any oral or written contract, agreement, or arrangement on behalf of or in
the name of the Company, sign any checks on behalf of or authorize any payments
by the Company, or otherwise bind the Company, without the express prior written
consent of the CEO of Company; (b) knowingly engage in any conduct, or cause the
Company to engage in any conduct, that would result in the Company’s breach or
violation of any agreement, law, ordinance, or regulation; or (c) describe or
represent Consultant, or hold Consultant out, as an employee of the Company.

2. Fees and Expenses. Payment of the Fees shall be made in the amount and at the
time set forth in Exhibit A. If the Consultant incurs any reimbursable expenses,
Consultant shall be reimbursed promptly upon providing supporting documentation
provided that expenses were approved by the Company in accordance with the
Company’s employee expense reimbursement policies and incurred by Consultant on
behalf of the Company.

--------------------------------------------------------------------------------

3. Termination of Agreement.

     3.1 The Term and this Agreement shall begin on the date hereof and shall
terminate 6 months from the date hereof (the “Termination Date”).

     3.2 Upon the Termination Date, Consultant shall be entitled only to (a) the
portion of Consultant’s fee that was earned before the Termination Date; and (b)
reimbursement of expenses incurred by Consultant before the Termination Date
that are reimbursable under Section 2 (the “Accrued Compensation”).

4. Independent Contractor; No Employee Benefits.

     4.1 In performing services for the Company under this Agreement, Consultant
shall act as an independent contractor with respect to the Company and not as
its employee. As an independent contractor, Consultant shall accept any
directions issued by the Company pertaining to the goals to be attained and the
results to be achieved by Consultant, but shall be solely responsible for the
manner in which Consultant’s services shall be performed. During the Term,
Consultant may perform work on behalf of persons and entities other than the
Company, so long as: (a) Consultant devotes sufficient time to performance of
services under this Agreement as shall be reasonably necessary for Consultant to
effectively and efficiently perform those services; (b) Consultant does not
violate any part of this Agreement or any obligations Consultant may otherwise
have or any restrictive covenants with the Company or an affiliate of the
Company; and (c) Consultant does not engage in any conduct that creates an
actual or apparent conflict of interest with Consultant’s obligations to the
Company under this Agreement.

     4.2 Consultant agrees and acknowledges that: (a) except as otherwise
provided in an agreement between Consultant and the Company, at no point during
or after the Term shall Consultant be eligible to participate in any of the
Company’s employee benefit plans, fringe benefit programs, group insurance
arrangements, or other similar plans or programs maintained by Company for the
benefit of its employees, and shall never claim that Consultant is eligible for
or entitled to any benefits under any such plan, arrangement, or program based
on services performed under this Agreement; (b) the Company shall not provide
Consultant with any statutory benefit available to employees, including but not
limited to workers’ compensation, disability insurance, Social Security, or
unemployment compensation coverage with respect to services performed during the
Term; and (c) the Company shall not make any tax or other withholdings from any
payment it makes to Consultant or any contributions to any federal or state
agency with respect to such payments on behalf of Consultant, but shall report
the payments made to Consultant hereunder on an IRS Form 1099. Consultant agrees
never to claim, during or after the Term, that Consultant was or is an employee
of the Company at any point during the Term.

5. Legal Requirements and Insurance.

     5.1 Consultant represents and warrants to the Company that Consultant has
fulfilled all legal obligations necessary for Consultant to perform the services
and tasks described in Exhibit A of this Agreement and to otherwise comply with
Consultant’s obligations hereunder.

     5.2 Consultant shall comply at Consultant’s own expense with all applicable
provisions of workers’ compensation laws, Social Security law, federal, state,
and local income tax laws, and all other applicable laws and regulations
relating to terms and conditions required to be fulfilled by independent
contractors.

- 2 -

--------------------------------------------------------------------------------

     5.3 The Parties acknowledge that the Company intends to deduct the fees it
pays to Consultant for services under this Agreement (the “Consulting Fees”) as
an ordinary and necessary business expense for income tax purposes. Consultant
agrees and represents that, except as otherwise required in writing by the
Internal Revenue Service, (a) Consultant will treat the Consulting Fees as
ordinary income for income tax purposes, pay all taxes due on Consultant’s
receipt of the Consulting Fees including, but not limited to, income taxes and
self-employment taxes (“Consultant’s Taxes”); and (b) if Consultant reports the
receipt of the Consulting Fees as other than ordinary income and/or fails to pay
Consultant’s Taxes, Consultant will indemnify and hold harmless the Company from
the employee share of any and all taxes, penalties, interest, costs and expenses
actually incurred, and reasonable attorneys’ fees and accounting fees, assessed
against or incurred by the Company as a result thereof.

     5.4 If required by law or regulation, Consultant will obtain, maintain, and
pay for any insurance coverage (including, without limitation, workers’
compensation or professional liability insurance coverage) needed for Consultant
to conduct its business and perform services under this Agreement. Upon request
of the Company, Consultant will promptly provide the Company with a copy of the
current insurance policy for any such coverage.

     5.5 The obligations of the Company with respect to providing
indemnification and/or insurance coverage contained in section 8.9 of the
Employment Agreement and section 5 of the Separation Agreement shall apply with
respect to all services rendered by Consultant to the Company, and the Company
shall take all steps necessary to provide such indemnification and/or insurance
coverage to Consultant hereunder.

     5.6 Consultant shall indemnify and defend the Company, and hold it
harmless, from and against any and all claims, losses, damages and expenses
(including reasonable attorneys’ fees and costs) arising, directly or
indirectly, from intentional misconduct or gross negligence, in the performance
of services under this Agreement, provided that there shall be no duty to
indemnify or defend with respect to actions or omissions by you made in the good
faith belief they were in the best interest of the company.

6. Restrictive Covenants.

     6.1 Restrictive Covenants. Consultant and the Company agree that the
Company would suffer irreparable harm and incur substantial damage if Consultant
were to enter into Competition (as defined herein) with the Company. Therefore,
in order for the Company to protect its legitimate business interests,
Consultant agrees as follows:

          (a) Without the prior written consent of the Company, Consultant shall
not, during the Term, for any reason, directly or indirectly, invest or engage
in any business that is Competitive (as defined herein) with the business of the
Company or accept employment or render services to a Competitor (as defined
herein) of the Company as a director, officer, agent, employee or consultant or
solicit or attempt to solicit or accept business that is Competitive with the
business of the Company, except that Consultant may own up to five percent (5%)
of any outstanding class of securities of any company registered under Section
12 of the Securities Exchange Act of 1934, as amended.

          (b) Nothing contained herein shall relieve Consultant of his
obligations pursuant to sections 6.1.1, 6.1.2. , 6.1.3, 6.1.4 and 6.1.6 of the
Employment Agreement.

- 3 -

--------------------------------------------------------------------------------

     6.2 Works for Hire. Consultant acknowledges and agrees that all services
performed for the Company during the Term are provided on a work for hire basis
(as that term is used in the United States Copyright Act), and that Consultant
has no right, claim or title, and expressly disavows any such right, claim, or
title, to any such work. If, for any reason, the foregoing is ineffective to
confirm the absolute, irrevocable and unconditional ownership by, or rights of,
the Company in any materials created by Consultant in connection with such
services, or if it should ever be determined that any of such materials are not
a “work-made-for-hire” exclusively owned and authored by the Company, Consultant
hereby absolutely, irrevocably and unconditionally assigns (or, to the extent
such assignment is or may be prohibited or limited by any applicable law, hereby
absolutely, irrevocably and unconditionally licenses, royalty-free) exclusively
to the Company all of such materials, throughout the universe in perpetuity,
without condition, exclusion, limitation or reservation.

     6.3 Return of Property. In the event of the termination of Consultant’s
engagement for any reason, Consultant shall deliver to the Company: (i) all of
the property of each of the Company and its affiliates received at any time by
Consultant (to the extent not previously returned to the Company) and (ii) all
the documents and data of any nature and in whatever medium of each of the
Company and its affiliates received at any time by Consultant (to the extent not
previously returned to the Company), and Consultant shall not take any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information; provided, however, the
foregoing shall not limit any rights or obligations with respect to any such
property, documents, data or reproductions thereof that Consultant may have as a
shareholder, creditor, consultant and/or director of the Company.

7. Non-Disparagement. Except as otherwise required by law, Consultant and
Company each agrees that he and it respectively will not make any false,
negative or disparaging comments about, and that he and it will refrain from
directly or indirectly making any comments or engaging in publicity or any other
action or activity which reflects adversely upon, the other (and with respect to
the Company, its employees, agents or representatives). This Non-Disparagement
provision applies to comments made verbally, in writing, electronically or by
any other means, including, but not limited to blogs, postings, message boards,
texts, video or audio files and all other forms of communication. The Company
will direct its executive officers to comply with the foregoing.

8. Legal Representation. Consultant acknowledges that he was advised to consult
with, and has had ample opportunity to receive the advice of, independent legal
counsel before executing this Agreement, and that the Company advised Consultant
to do so and that Consultant has fully exercised that opportunity to the extent
he desired. Consultant acknowledges that he had ample opportunity to consider
this Agreement and to receive an explanation from such legal counsel of the
legal nature, effect, ramifications, and consequences of this Agreement.
Consultant warrants that he has carefully read this Agreement, that he
understands completely its contents, that he understands the significance,
nature, effect, and consequences of signing it, and that he has agreed to and
signed this Agreement knowingly and voluntarily of his own free will, act, and
deed, and for full and sufficient consideration.

9. Due Execution; Binding Obligation. The Company represents and warrants that
it has taken all necessary action required to authorize, execute, deliver and
perform this Agreement and that when signed and delivered to Consultant, it is a
valid legal and binding obligation of the Company.

10. Miscellaneous.

     10.1 Notices. Any notice provided for in this Agreement must be in writing
and must be either personally delivered, mailed by first class mail postage
prepaid and return receipt requested) or sent by reputable overnight courier
service (charges prepaid), or faxed, to the recipient at the address below
indicated:

- 4 -

--------------------------------------------------------------------------------

  To Company:       You On Demand Holdings, Inc.   Office Park, Tower A Suite
2603   10 Jintong West Road,   Chaoyang District, Beijing   100020   People’s
Republic of China       To Consultant:       Marc Urbach   79 Greenhill Road  
Springfield, New Jersey 07091

or such other address or to the attention of such other person as the recipient
Party shall have specified by prior written notice to the sending Party. Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one business day after sent by reputable overnight courier service,
five days after deposit in the U.S. mail or at such time as it is transmitted
via facsimile, with receipt confirmed.

     10.2 Severability. It is the Parties’ intend that the provisions of this
Agreement be read and interpreted with every reasonable inference given to its
enforceability. However, it is also the Parties’ intent that if any term,
provision or condition of the Agreement is held to be invalid, void or
unenforceable, the remainder of the provisions thereof shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

     10.3 Complete Agreement. This Agreement and those documents expressly
referred to herein embody the complete agreement and understanding among the
Parties and supersede and preempt any prior understandings, agreements or
representations by or among the Parties, written or oral, which may have been
related to the subject matter hereof in any way.

     10.4 Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement. This Agreement, to the extent signed and
delivered by means of a facsimile machine or other electronic transmission
(including .pdf files), shall be treated in all manner and respects and for all
purposes as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.

     10.5 Amendment and Waiver. This Agreement may not be orally canceled,
changed, modified or amended, and no cancellation, change, modification or
amendment shall be effective or binding, unless in writing and signed by both
(a) the Company; and (b) Consultant.

     10.6 Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company’s chief employment office is located, the time period
shall be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

- 5 -

--------------------------------------------------------------------------------

     10.7 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Company and Consultant and each of their successors and assigns,
as applicable. If the Company shall merge or consolidate with or into, or
transfer substantially all of its assets, including goodwill, to another
corporation or other form of business organization, this Agreement shall be
binding on, and run to the benefit of, the successor of the Company resulting
from such merger, consolidation, or transfer. Consultant shall not assign,
pledge, or encumber his interest in this Agreement, or any part thereof, without
the prior written consent of the Company, and any such attempt to assign, pledge
or encumber any interest in this Agreement shall be null and void and shall have
no effect whatsoever.

     10.8 Governing Law; Jurisdiction and Venue; No Jury Trials. This Agreement
shall be governed by and construed in accordance with the laws of New York
(without regard to principles of conflicts of law), and each of the Parties
hereto submits to the exclusive jurisdiction of any state or federal court
sitting in the County of New York, in any action or proceeding arising out of,
or relating to, this Agreement, agrees that all claims in respect of the action
or proceeding may be heard and determined in any such court and agrees not to
bring any action or proceeding arising out of, or relating to, this Agreement in
any other court. Each of the Parties hereto waives any defense of inconvenient
forum to the maintenance of any action or proceeding so brought and waives any
bond, surety or other security that might be required of any other party with
respect thereto. Each Party agrees that a final judgment in any action or
proceeding so brought may be enforced by suit on the judgment or in any other
manner provided by law. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY ACTION RELATING TO OR ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.

11. Knowing and Voluntary Agreement. Consultant has carefully read all parts of
this Agreement and fully understands their meaning. Consultant understands that
this Agreement is legally binding, and affirms that Consultant is entering into
it voluntarily. Consultant acknowledges having had an adequate opportunity to
review this Agreement with an attorney of Consultant’s choice, and having done
so to the full extent Consultant believes necessary and appropriate.

- 6 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties hereto have executed this Consulting
Agreement as of the date first written above.

  YOU ON DEMAND HOLDINGS, INC.                     By:    /s/ WEICHENG LIU  
Name: Weicheng Liu   Title: Chief Executive Officer                          
CONSULTANT                    /s/ MARC URBACH   Name: Marc Urbach

- 7 -

--------------------------------------------------------------------------------

     EXHIBIT A
to CONSULTING AGREEMENT

Description of Basic Consulting Services

1. Basic Services. Consultant shall provide for the Company the following
consulting services, in accordance with the terms and conditions of this
Agreement:

a. Help to participate in the Company’s finance function ensuring a smooth
transition to the Company’s finance team, including but not limited to:

 * involved in the review of the 2015 annual and quarterly budgets;

 * review of the Company’s financial and operating metrics based on current and
   future business goals;

 * involved in discussions and oversight of the company’s liabilities, including
   review of legal contracts, discussion of statutory and tax obligations,
   contingencies, leases, insurance, etc.;

 * provide insight on improvements to the company’s corporate governance and
   internal control policies, implementations and metrics.

b. Assist in the company’s internal and external reporting process by providing
insight, comments and reminders on the following reporting matters

 * all required SEC reporting and document filings

 * internal communication with Audit Committee and Finance Oversight Committee

 * external communication with auditors, financial consultants, legal counsels,
   SEC and other relevant parties.

c. Continued support to the Company’s investor relations team, including
assisting in investor communication and outreach

2. Fees. Consultant will earn fees during the Term at a monthly rate of $19,167,
to be paid 50% in cash and 50,000 restricted shares of stock of the Company.
Consulting fees shall be paid on or prior to the first day of each calendar
month, as follows: $9,583.50 in cash and 8,333 shares of stock except for the
sixth month when the stock portion of the payment shall be 8,335 shares.

3. Manner of Providing Services. The consulting services shall be provided at
times reasonably convenient to Consultant and shall customarily be provided by
telephone or email. Consultant shall not be required to travel outside of the
New York metropolitan area without his consent and in such case at the Company’s
sole expense. International travel shall be business or first class for air
travel and luxury for hotel accommodations.

--------------------------------------------------------------------------------